DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, “the second chamber” lacks proper antecedent basis in the claims.  It is unclear if the dependency is correct.
In claim 12, “the partition wall” lacks proper antecedent basis in the claims.  It is unclear if the dependency is correct.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mesenich (US Patent Number 4,810,985).
Re claim 1, Mesenich discloses a valve (see the embodiment of Fig. 6) comprising: a first port (266); a second port (261); a fluid path extending between the first port and the second port (through valve seat member 67); a valve member (while shown with the valve member being part of the armature in Fig. 6, col. 16, lines 24-29 discuss having a separate valve member attached to the armature) situated in the fluid path, the valve member selectively moveable between a closed position, blocking the fluid path, and an open position; an armature (64, 66) coupled to the valve member and having a surface (the upper cylindrical portion surrounding the unnumbered coil); and a solenoid (the coil) forming a linear actuator with the armature; wherein at least a portion of the surface of the armature (the inner cylindrical portion) directly faces the solenoid (see Fig. 6).
Re claim 3, Mesenich discloses the valve according to claim 1, wherein: the surface of the armature defines a slot in the armature; and the slot receives the solenoid such that the surface envelopes and directly faces the solenoid (compare Fig. 6 of Mesenich with Fig. 8 of the present application).
Re claim 4, Mesenich discloses the valve according to claim 1, further comprising a housing (62, 60); and wherein the solenoid, the armature, and the valve member are situated inside the housing (see Fig. 6).
Re claim 5, Mesenich discloses the valve according to claim 4, wherein: the housing comprises a first chamber (the lower interior portion of the housing generally below where the leader line for ref. no. 63 points); the solenoid is situated inside the first chamber; and the armature has a first portion situated inside the first chamber (see Fig. 6).
Re claim 6, Mesenich discloses the valve according to claim 5, wherein: the first chamber comprises an inner surface (including the bottom of ref. no. 60); the valve comprises a resilient member (65) mechanically connected to the inner surface of the first chamber and to the armature (through ref. no. 66); and the resilient member urges the armature and the valve member toward the closed position of the valve (see Fig. 6).
Re claim 9, Mesenich discloses the valve according to claim 4, wherein: the housing comprises a second chamber; the valve member is situated inside the second chamber; the second chamber comprises an outer wall; and the first port and the second port pass through the outer wall of the second chamber (note that claim 9 is dependent on claim 4; so the second chamber does not need to be read as distinct from a first chamber of claim 5.  So, the entire housing, or any portion thereof, can be read as the second chamber and the ports pass through the outer wall of the housing).
Re claim 10, Mesencih discloses the valve according to claim 5, further comprising a partition wall (note the interior wall that juts from the inner portion of housing 60 inward where the leader line for ref. no. 64 passes through) between the first chamber and the second chamber (the upper interior portion of the housing generally above where the leader line for ref. no. 63 points); wherein the partition wall comprises an orifice such that the first chamber is in fluid communication with the second chamber (see Fig. 6).
Re claim 11, Mesenich discloses the valve according to claim 1, further comprising a guide member restricting movements of the armature to linear movement (note the claim 11 is directly dependent on claim 1 and the partition wall that juts from the inner portion of housing 60 inward where the leader line for ref. no. 64 passes through also serves to restrict movement of armature to linear movement).
Re claim 13, Mesenich discloses the valve according to claim 1, wherein the armature mechanically connects to the valve member; and a linear movement of the armature causes a linear movement of the valve member (while shown with the valve member being part of the armature in Fig. 6, col. 16, lines 24-29 discuss having a separate valve member attached to the armature; this valve member moves with the armature).
Re claim 14, Mesenich discloses the valve according to claim 1, wherein the armature and the valve member are arranged along one straight line (while shown with the valve member being part of the armature in Fig. 6, col. 16, lines 24-29 discuss having a separate valve member attached to the armature; this valve member moves with the armature and are arranged in a straight line along the vertical axis as shown in Fig. 6).
Re claim 15, Mesenich discloses the valve according to claim 9, further comprising a third port (264) perforating the second chamber and the housing.



Claims 1, 2, 4-6, 9, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crum (US Patent Number 2,390,425).
Re claim 1, Crum discloses a valve comprising: a first port (31 or 32); a second port (30); a fluid path extending between the first port and the second port; a valve member (111 or 112) situated in the fluid path, the valve member selectively moveable between a closed position (shown), blocking the fluid path, and an open position; an armature (129 or 130) coupled to the valve member and having a surface (the outer surface); and a solenoid (119 or 120) forming a linear actuator with the armature; wherein at least a portion of the surface of the armature directly faces the solenoid (see Fig. 2).
Re claim 2, Crum discloses the valve according to claim 1, wherein: the surface of the armature is an outer surface; and a portion of the outer surface of the armature directly faces the solenoid (see Fig. 2).
Re claim 4, Crum discloses the valve according to claim 1, further comprising a housing; and wherein the solenoid, the armature, and the valve member are situated inside the housing (see Fig. 2).
Re claim 5, Crum discloses the valve according to claim 4, wherein: the housing comprises a first chamber (within 125 or 126); the solenoid is situated inside the first chamber; and the armature has a first portion situated inside the first chamber.
Re claim 6, Crum discloses the valve according to claim 5, wherein: the first chamber comprises an inner surface; the valve comprises a resilient member (133 or 136) mechanically connected to the inner surface of the first chamber and to the armature; and the resilient member urges the armature and the valve member toward the closed position of the valve (see Fig. 2).
Re claim 9, Crum discloses the valve according to claim 4, wherein: the housing comprises a second chamber (94, 113, 114); the valve member is situated inside the second chamber; the second chamber comprises an outer wall; and the first port and the second port pass through the outer wall of the second chamber (see Fig. 2).
Re claim 10, Crum discloses the valve according to claim 5, further comprising a partition wall (117 or 118) between the first chamber and the second chamber; wherein the partition wall comprises an orifice such that the first chamber is in fluid communication with the second chamber (see Fig. 2).
Re claim 13, Crum discloses the valve according to claim 1, wherein the armature mechanically connects to the valve member; and a linear movement of the armature causes a linear movement of the valve member (see Fig. 2).
Re claim 14, Crum discloses the valve according to claim 1, wherein the armature and the valve member are arranged along one straight line (See Fig. 2).
Re claim 15, Crum discloses the valve according to claim 9, further comprising a third port (the other of 31 or 32, or alternatively the second port 30 can be read as the third port) perforating the second chamber and the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US Patent Number 2,491,905) in view of Mesenich.
Re claim 1, Ray discloses a valve comprising: a first port (coming up from the bottom in Fig. 2); a second port (12); a fluid path extending between the first port and the second port; a valve member/armature (17) situated in the fluid path, the valve member selectively moveable between a closed position, blocking the fluid path, and an open position; an armature coupled to the valve member and having a surface (the top surface); and a solenoid (40 or alternatively also including 26) forming a linear actuator with the armature; wherein at least a portion of the surface of the armature directly faces the solenoid (see Fig. 2 where a portion of the upper surface of 17 directly faces 40 and most of the upper portion of 17 directly faces 17 and 26).
Ray discloses the valve member and armature as the same element.
Mesenich discloses a similar valve (see the embodiment of Fig. 6) comprising: a first port (266); a second port (261); a fluid path extending between the first port and the second port (through valve seat member 67); a valve member (while shown with the valve member being part of the armature in Fig. 6, col. 16, lines 24-29 discuss having a separate valve member attached to the armature) situated in the fluid path, the valve member selectively moveable between a closed position, blocking the fluid path, and an open position; an armature (64, 66) coupled to the valve member and having a surface (the upper cylindrical portion surrounding the unnumbered coil); and a solenoid (the coil) forming a linear actuator with the armature; wherein at least a portion of the surface of the armature (the inner cylindrical portion) directly faces the solenoid (see Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the valve member/armature of Ray as two separate elements as a known alternative based on the teachings of Mesenich which would also permit the valve member to be replaced separately if worn or damaged.
Re claim 2, the modified Ray discloses the valve according to claim 1, wherein: the surface of the armature is an outer surface; and a portion of the outer surface of the armature directly faces the solenoid (see Ray, Fig 2).
Re claim 4, the modified Ray discloses the valve according to claim 1, further comprising a housing (the outer structure in Fig. 2); and wherein the solenoid, the armature, and the valve member are situated inside the housing (see Fig. 2).
Re claim 5, the modified Ray discloses the valve according to claim 4, wherein: the housing comprises a first chamber (the upper chamber within ref. no. 25 and bounded by ref. no. 26); the solenoid is situated inside the first chamber; and the armature has a first portion situated inside the first chamber (see Fig. 2).
Re claim 6, the modified Ray discloses the valve according to claim 5, wherein: the first chamber comprises an inner surface (including the lower surface of 26); the valve comprises a resilient member (43) mechanically connected to the inner surface of the first chamber and to the armature; and the resilient member urges the armature and the valve member toward the closed position of the valve (see Fig. 2).
Re claim 7, the modified Ray discloses the valve according to claim 5, wherein: the first chamber is filled with a refrigerant (see col. 1, lines 1-3); and the solenoid and the first portion of the armature are directly exposed to the refrigerant (see Fig. 2 and note that space 24 is directly exposed to the solenoid; see also col. 3, lines 62 and 63).
Re claim 13, the modified Ray discloses the valve according to claim 1, wherein the armature mechanically connects to the valve member; and a linear movement of the armature causes a linear movement of the valve member (see the rejection of claim 1 above).
Re claim 14, the modified Ray discloses the valve according to claim 1, wherein the armature and the valve member are arranged along one straight line (see Ray, Fig. 2).
Re claim 15, the modified Ray discloses the valve according to claim 9, further comprising a third port (14) perforating the second chamber and the housing.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Crum in view of Ray.
Re claim 7, Crum discloses the valve according to claim 5, wherein: the first chamber is filled with a coolant; and the solenoid and the first portion of the armature are directly exposed to the coolant.  However Crum does not disclose the coolant fluid as a refrigerant.
Ray discloses a similar valve with the fluid being a refrigerant.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used refrigerant based on the teachings of Ray in order to control flow of a refrigerant in a refrigeration circuit.
Re claim 8, the modified Crum discloses the valve according to claim 7, wherein: the solenoid comprises a plurality of coils (119 and 120); and at least one coil of the plurality of coils is directly exposed to the refrigerant (both are exposed to the fluid in Crum and modified with the refrigerant taught by Ray would have both exposed to the refrigerant).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mesenich.
Mesenich discloses the valve according to claim 11.  However, the guide member is the partition wall rather than a separate sleeve forming a slide bearing.  The examiner takes official notice that having a separate sleeve forming a slide bearing is old and well known in the art and would have been obvious in order to have a separate element that can be replaced if worn or damaged without replacing the entire housing (similar to the rationale of making the armature/valve member as separate elements taught elsewhere in Mesenich).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner works a part-time schedule and can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753